Citation Nr: 1004459	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  07-36 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a skin condition.

2.  Entitlement to service connection for an eye disorder 
(claimed as partial blindness in one eye), to include as 
secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to 
October 1962, and from January 1963 to March 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.


FINDINGS OF FACT

1.  The veteran has a skin disorder, characterized as palmar 
plantar keratoma, related to his active service.

2.  The veteran's current eye disorders including early 
nuclear sclerotic cataracts, corneal epithelial basement 
membrane disease, and mixed refractive error with 
astigmatism were not related to the veteran's service 
connected diabetes mellitus, or to any other incidence of 
service.  Refractive errors of the eye are not a disability 
for which VA compensation is paid.


CONCLUSIONS OF LAW

1.  A skin disorder was incurred in active service.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2009).

2.  An eye disorder was not incurred in, or aggravated 
during active service, nor is it proximately due to, or the 
result of, a service connected disability.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 
C.F.R. § 3.159(b)(1), proper notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to 
provide.  Notice should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a notice letter, satisfies 
the due process and notification requirements for an 
adjudicative decision for these purposes.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 
C.F.R. § 3.159(b) was furnished to the October 2005, prior 
to the date of the issuance of the appealed rating decision.

The Board further notes that, in a January 2007 letter, the 
Veteran was notified that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
	
VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorder 
described by the Veteran.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

Overall, there is no evidence of any VA error in notifying 
or assisting the Veteran that reasonably affects the 
fairness of this adjudication.


Analysis

The veteran contends that his skin disorder is related to 
his active service.  Specifically, he contends that he has 
had a fungus-like skin disorder since returning from his 
active service in Vietnam.  The veteran also asserts that he 
has reduced vision as a result of his service-connected 
diabetes mellitus.

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident 
with military service, or if preexisting such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the present disability.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a).  
Also, any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result 
of a service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will 
be service connected.  See 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006) (to be codified at 38 C.F.R. § 3.310(b)); Libertine 
v. Brown, 9 Vet. App. 521, 522 (1996); see also Reiber v. 
Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the 
nonservice-connected disease or injury must be established 
by medical evidence created before the onset of aggravation.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical 
etiology or render medical opinions.  Barr v. Nicholson; see 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See 
Layno, supra (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted").

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the VA shall give the benefit of 
the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

Service treatment records are silent as to any complaints of 
or treatment for any skin disorders, but did indicate that 
the veteran had refractive eye error and astigmatism for 
which he wore glasses.  Examination upon enlistment dated 
January 1960 indicated normal skin and normal eyes.  A 
periodic examination dated October 1962 similarly noted 
normal skin, but did indicate that the veteran had 
astigmatism.  On his report of medical history at separation 
from service, dated March 1966, the veteran complained of 
eye trouble.  However, an examination of the same dated 
indicated normal skin and normal eyes.  

Post service treatment records reflected complaints of and 
treatment for a skin condition.  An August 2001 private 
treatment record noted that the veteran had a fungus on the 
palms of his hands that is worse in the summer but better in 
the winter.  

The veteran submitted private treatment records from W.W.B., 
M.D., dated August 2001 to March 2003.  An August 2001 
record indicated complaints of fungus/jungle rot on the 
veteran's hands as well as occasional blurred vision.  A 
June 2002 record showed some vitiligo appearing changes on 
the knuckles.  The physician provided a diagnosis of 
vitiligo. 

VA treatment records dated April 2004 to November 2006 
reflected treatment for a rash on the hands.  An April 2004 
new patient physical noted that the veteran complained of a 
rash on his arms, hands and legs since Vietnam that comes 
and goes.  A June 2004 optometry consultation indicated that 
the veteran's diabetic fundoscopic eye exam was normal.  

A July 2006 dermatology note indicated that the veteran had 
a history of a scaling disorder on the palms of both hands 
since the 1960s.  Examination showed keratoses of the palmar 
aspects of both hands.  Examination of the feet showed 
moccasin distribution of scale with interdigital scaling and 
subungual hyperkeratosis and discoloration.  A diagnosis of 
palmar plantar dermatophytosis with onychomycosis was 
provided.  Subsequent records reflected treatment for scaly 
lesions on the veteran's hands.

A March 2007 dermatology record noted that the veteran's 
palms showed a small amount of hyperkeratosis and 
discoloration.  An assessment of palmar plantar keratoderma 
with possible psoriasis was provided.  March 2007 pathology 
report indicated a diagnosis of parakeratotic skin with 
spongiosis with psoriasiform epidermal hyperplasia and 
chronic inflammation.  A May 2007 ophthalmology consultation 
noted no evidence of diabetic retinopathy.  An August 2007 
follow-up dermatology note revealed a diagnosis of palmar 
plantar keratoderma.  The dermatologist noted that the 
veteran had at least a 40 year history of the same problem.

The veteran was afforded a VA examination of the skin in 
July 2007.  The veteran stated that he first noticed the 
rash on his right hand while he was in Vietnam, and has been 
progressive and constant since its onset.  The veteran 
stated that the rash mostly affects the palms of his hands, 
but also affected his arms and legs.  After examination and 
review of the claims file, the examiner provided a diagnosis 
of palmar plantar dermatophytosis with onychomycosis.  The 
examiner opined that it was less likely than not that the 
current skin condition had its onset while serving in 
Vietnam because there was no evidence of a skin condition in 
the service medical records or private records collected 
shortly after discharge.

The veteran was afforded a VA eye examination in September 
2007.  The veteran stated that his left eye seemed out of 
focus over the past several weeks, but had no complaints 
involving the right eye.  Examination showed no ptopsis or 
proptosis and extraocular motility was full.  Visual fields 
were full and intact to confrontation in each eye.  The 
examiner provided diagnoses of diabetes mellitus without any 
background diabetic retinopathy in either eye; early nuclear 
sclerotic cataracts in each eye unrelated to diabetes; 
corneal epithelial basement membrane disease in each eye; 
and mixed refractive error with astigmatism in each eye.

A February 2008 Informal Hearing Report from a Decision 
Review Officer (DRO) indicated that the veteran's current 
contention was that his skin condition was incurred while he 
was on active duty in Vietnam and that he had the condition 
since his release from active duty.  The veteran also 
asserted that his eye disability was related to his diabetes 
mellitus. 

The veteran was also afforded a hearing before the 
undersigned Veterans Law Judge in December 2009.  At the 
hearing the veteran testified that he initially noticed his 
skin condition affecting his hands within a couple of months 
after his discharge from active service.  The veteran did 
not initially seek medical treatment because he thought the 
condition would resolve itself; instead he just self-treated 
his hands with over the counter ointments.  The condition 
persisted for years and eventually spread to other parts of 
his body, including the shoulders and legs.  The veteran 
also stated that while he was scheduled for a VA eye 
examination in 2008, he missed the examination because he 
did not receive the notification of the examination.  

Finally, the veteran submitted statements from his ex-wife, 
former co-worker, and a friend.  The veteran's ex-wife 
stated that she was married to the veteran from 1959 to 1972 
and that after his return from Vietnam, the veteran had a 
fungal condition on his hands that looked like chapped 
hands.  The veteran's co-worker similarly stated that he 
knew the veteran since 1973 and noticed the fungal condition 
on his hands, giving the appearance of chapped hands.  The 
veteran's friend similarly stated that the veteran had a 
fungal condition on his hands.

The Board, in applying the benefit of the doubt doctrine 
finds that the veteran has submitted competent medical 
evidence showing that the skin disorder affecting his hands 
was related to his active service.  While service treatment 
records were silent to any complaints of a skin condition 
during active service, the veteran submitted numerous 
statements from his ex-wife, current wife, co-workers and 
friends stating that they observed the veteran's skin 
condition.  The veteran's ex-wife specifically stated that 
she was married to the veteran upon his return from active 
service, and that his skin condition, which looked like 
chapped hands, was present from that time.  Post service 
treatment records reflected that the veteran consistently 
reported having a rash starting out on his hands following 
his service from Vietnam that occasionally spread to his 
arms and legs.  A July 2006 VA physician indicated that the 
veteran had a history of a scaling disorder of the hands 
since the 1960s.  An August 2007 VA treatment record 
indicated that the veteran had a 40 year history of the skin 
condition and provided a diagnosis of palmar plantar 
keratoderma.  

The Board notes that the July 2007 VA examiner opined that 
it was less likely than not that the current skin condition 
had its onset during the veteran's service in Vietnam 
because there was no evidence of a skin condition in the 
service treatment records or private records immediately 
following the veteran's discharge.  However, the Board notes 
that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  
Whether lay evidence is competent and sufficient in a 
particular case is a fact issue to be addressed by the 
Board.  As noted above, while no diagnosis of a skin 
condition was documented until August 2001, the veteran as 
well as others, including his ex-wife, coworkers and 
friends, are competent to testify that they observed rashes 
on the veteran's hands, and body.  Consequently, the Veteran 
is competent to contend that he had symptoms of a skin 
disorder immediately following service that continued until 
the first documented diagnosis in 2001.  Thus for the above 
reasons, the Board finds his account of continual symptoms 
subsequent to service to be credible.  

Thus, as there is an approximate balance of positive and 
negative evidence regarding the merits of the veteran's 
claim that would give rise to a reasonable doubt in favor of 
the veteran, the benefit of the doubt rule is applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).  Accordingly, service connection for a 
skin disorder is warranted.

Regarding the veteran's claim for an eye disorder as 
secondary to his service-connected diabetes mellitus, based 
upon the foregoing, the comprehensive criteria for 
entitlement to service connection for an eye disorder are 
not met.  There is sufficient evidence that the Veteran 
currently has diagnoses of early nuclear sclerotic cataracts 
in each eye, corneal epithelial basement membrane disease in 
each eye, and mixed refractive error and astigmatism in each 
eye.  Unfortunately there is no objective medical evidence 
that the Veteran's eye disorders are related to his active 
service, nor are they related to his diabetes mellitus.  
Service treatment records show that the veteran wore glasses 
upon entrance into service, and during active service was 
diagnosed with astigmatism.  Post service records are silent 
to any diagnoses of an eye disorder until the September 2007 
VA examination.  In fact, multiple diabetic eye examinations 
were normal, with no evidence of diabetic retinopathy.  
Finally, the September 2007 VA examiner stated that there 
was no evidence of any background diabetic retinopathy in 
either eye, and that the veteran's early nuclear sclerotic 
cataracts were unrelated to his diabetes.  Finally, the 
Board notes that to the extent there is refractive error, 
this is not a disorder for which VA compensation benefits 
are paid.  

Accordingly, the evidence of record does not show that the 
Veteran's current eye disorder is due to his service-
connected diabetes mellitus.  As there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the appellant's claim that would give rise to a 
reasonable doubt in favor of the appellant, the benefit of 
the doubt rule as to these issues is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).




ORDER

Service connection for a skin condition is granted.

Service connection for an eye disorder (claimed as partial 
blindness in one eye) is denied.




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


